Brown, Judge:
Tbe sixteen importer’s appeals to reappraisement here involved all cover tuna fish from Japan entered at the port of Philadelphia from which point the appeals were continued to New York.
At the hearing in New York on January 14, 1941, it was orally stipulated by the parties that the plaintiff is the same in this case as in Reap. Dec. 5002, that thé merchandise is the same, that the party of export is the same. The record in Reap. Dec. 5002 was incorporated into this case by consent.
Therefore, following the findings in said incorporated case, Reap. Dec. 5002, I find that the export value is the proper basis of valuation and that the dutiable export value here consists of the appraised unit values, less 3 per centum, less / per centum as swell allowance, less nondutiable charges as found by the appraiser.
Judgment will be rendered accordingly.